      Case 18-31436           Doc 320         Filed 04/09/21 Entered 04/09/21 07:51:43      Desc Main
                                               Document Page 1 of 1

         FILED & JUDGMENT ENTERED
                Steven T. Salata


                 April 9 2021


          Clerk, U.S. Bankruptcy Court
         Western District of North Carolina
                                                                             _____________________________
                                                                                       Laura T. Beyer
                                                                               United States Bankruptcy Judge




                             UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

IN RE:                                                    )
                                                          )
VINROY W. REID                                            )
SSN: XXX-XX-9436                                          )
                                                          )
                                                          )
                                                          )     CASE NO.: 18-31436
                                                          )     CHAPTER 7
                                   Debtor(s)              )
                                                          )

                              EX-PARTE ORDER FOR ENTRY OF LEGAL COUNSEL

       This matter is before the Court on an Ex-Parte Motion for an Order for Paolo M. Newman’s Entry
of Legal Counsel. Based upon the pleading, the Court finds good cause for the granting of the relief
requested.



IT IS THEREFORE ORDERED AJUDGED AND DECREED that Paolo Malachi Newman Enter as
Legal Counsel during the life of this case.


This Order has been signed
electronically. The Judge's signature and
Court seal appear at the top of the Order.
                                                                 UNITED STATES BANKRUPTCY COURT
